Citation Nr: 1811723	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability) on an aggravation basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1974 to May 1985. His awards and decorations included a Meritorious Service Medal, a Good Conduct Medal, an NCO Professional Development Ribbon/Numeral 1, an Overseas Service Ribbon, an Army Service Ribbon, a National Defense Service Medal, and a Marksman M-16 Badge.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came before the Board on appeal from a November 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted additional evidence in support of his claim in February 2011.  In June 2011, the RO maintained the denial of the claim.  The Veteran filed a notice of disagreement in April 2012, requesting a Decision Review Officer (DRO) review.  The DRO denied the claim by a January 2013 statement of case.  The Veteran perfected his appeal by VA Form 9 in January 2013.  The Board remanded the case for further evidentiary development in June 2015.  The RO then issued a supplemental statement of case in July 2015.

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In March 2017, the Board denied the claim of entitlement to service connection for sleep apnea.  The Veteran appealed this determination to the Court.  In September 2017, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) that was granted by the Court in September 2017.  The parties limited the Joint Motion to the aggravation portion of the claim; the appellant did not pursue the remaining portion of the Board's decision, which denied entitlement to service connection for sleep apnea on a direct basis and as secondary to heart disability on a causation basis.  Therefore, only the aggravation portion of the March 2017 Board decision concerning service connection for sleep apnea was vacated.  The case returned to the Board for further consideration in accordance with the terms of the Joint Motion.  In October 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development to ensure compliance with the terms of the Joint Motion.  This matter has now returned to the Board for final appellate review.

The Board emphasizes that the Joint Motion in this case makes clear that the only matter remaining on appeal before the Board is "entitlement to service connection for sleep apnea as secondary to [] hypertensive left ventricular hypertrophy (heart disability) on an aggravation basis."  The Joint Motion noted that the Veteran "is not pursuing the remaining portion of the [March 2017] Board decision, which denied entitlement to service connection for sleep apnea on a direct basis or as secondary to heart disability on a causation basis."  Accordingly, this decision shall only discuss the service connection issue to the limited extent of the theory of entitlement based upon aggravation by service-connected disability.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea has been aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a March 2010 VA sleep outpatient consult note, the Veteran reported that he had symptoms of sleep disturbances since around 2005.  In a June 2010 Metroplex Sleep Laboratory report, the Veteran underwent a sleep study that showed the presence of an obstructive sleep apnea of mild severity.  Later that month, he was diagnosed with obstructive sleep apnea.

In a July 2010 VA positive airway titration study, the technologist's comment noted that the Veteran had difficulty falling asleep, and with sleep maintenance had difficulty waking up before 06:00 after "being awake for a long period ...."  Additionally, no abnormalities were observed in the EKG, EEG, or the EMG.  In an August 2010 VA sleep medicine consult, the Veteran was noted as having mild obstructive sleep apnea.  It was also noted that he had a history of hypertension, and that he was on four hypertensive medications.

In September 2010, the Veteran underwent a VA examination for obstructive sleep apnea.  The examiner concluded that the Veteran's sleep apnea was not caused by his hypertension, explaining that there was no clinical evidence in the current medical literature to support that hypertension caused sleep apnea.

In various VA treatment records, including in November 2012, November 2013, and November 2015, the Veteran was noted as asking his VA physician to draft a statement that his obstructive sleep apnea was caused by his hypertension.  His physician declined.

In a December 2012 letter from a doctor at a private sleep center, the doctor noted that the Veteran presented with a known diagnosis of obstructive sleep apnea.  He reported that the Veteran had a significant past medical history of hypertension.  He noted that studies showed that 43 percent of patients with mild obstructive sleep apnea also present with hypertension.  He noted that studies showed that CPAP treatment could reduce a patient's blood pressure.  He concluded that untreated obstructive sleep apnea is associated with an increased incidence of hypertension.  He closed his letter stating that he hoped that CPAP treatment would result in decreased cardiovascular comorbidities.

In the February 2015 video hearing, the Veteran stated that he believed that he was diagnosed with sleep apnea in 2009.  He reported that his symptoms included "stopping breathing" and snoring.  He stated that he travels for work, but that nobody notices his symptoms as he sleeps in his own room.  He stated that he believed that his obstructive sleep apnea is related to his hypertension because the doctor who drafted the December 2012 letter told the Veteran that those conditions were connected.  During the hearing, the undersigned reviewed the December 2012 document and advised the Veteran that the statement did not appear to specifically state that the Veteran's heart disorder caused his sleep apnea.  The Veteran was advised that the best type of evidence that he could provide would be a statement from the December 2012 physician specifically stating that the Veteran's hypertension caused or aggravated his sleep apnea.  The undersigned further explained in detail the type of statement that would be most helpful for the Veteran's claim and held the record open an additional 60 days in order to afford the Veteran an opportunity to provide that type of statement.  The Veteran did not provide any further medical opinion.

In a March 2015 statement, the Veteran's wife reported that the Veteran was diagnosed with sleep apnea in 2010, and that his condition significantly impacted his daily activities.  She reported that she had been with him for 35 years, and that his sleep apnea has gotten progressively worse.  She reported that the Veteran would normally be in bed at between 18:30 and 19:00, and that he would snore loudly and constantly.  She noted that sometimes she would leave the room, and would return when the snoring stopped to see if the Veteran was still breathing.  She reported that the Veteran's lack of sleep caused a great deal of stress to him and to his family.

During the July 2015 VA examination, the Veteran reported that regularly using his CPAP helped with his symptoms.  The examiner reported that while medical literature supported that there is an increase in incidence of hypertensive heart disease in patients with sleep apnea, there was no evidence that the reverse was true.  He reported that sleep apnea is caused by specific anatomical factors in the upper airway.  He then noted that while age and body habitus may predispose one to sleep apnea, there is no evidence in medical literature that supports finding that heart disease/high blood pressure was an etiological or predisposing factor for obstructive sleep apnea.  He could not determine a baseline of severity of the Veteran's sleep apnea based upon the available medical evidence, or the earliest medical evidence following aggravation by a service connected condition.  He reasoned that a baseline for the Veteran's sleep apnea could not be established as it was not possible to factually support its absence prior to its diagnosis in June 2010.  He further concluded that the Veteran's sleep apnea was unlikely to have been aggravated beyond its natural progression.  He also noted that hypertension is a common diagnosis in patients without obstructive sleep apnea, and that its risk factors included increased age, race (African American), alcohol consumption, and genetic factors.  He reported that the Veteran was 62 years old, African American, and that VA records from May 2011 noted that the Veteran drinks alcohol every day.  The examiner concluded that there was no evidence available to demonstrate that the Veteran's hypertension was an aggravating factor of his obstructive sleep apnea.

In accordance with the terms of the Board's October 2017 remand, the author of the July 2015 VA examination report prepared an addendum to that opinion in November 2017; this addendum was completed for the purpose of addressing the question of aggravation with attention to the concern raised in the September 2017 Joint Motion in this case.  The Joint Motion discussed that the definition of "aggravation" previously presented to the VA examiner was problematic due to its inclusion of permanence as a necessary condition, rather than recognizing that any worsening of disability potentially qualifies as aggravation of the disability.  The Joint Motion noted that "Allen v. Brown, 7 Vet.App. 439, 448 (1995), held that 'any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.'"  The Joint Motion also noted that "[t]he Secretary essentially codified Allen in 38 C.F.R. § 3.310(b), which is the applicable regulation pertaining to Appellant's claim, and stated that 'any increase in severity of a nonservice-connected disease or injury shall be service connected.'"

The November 2017 addendum to the July 2015 VA medical opinion acknowledges that the pertinent question is: "Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea has been aggravated by (undergone any increase in severity due to) his service-connected heart disability?"  The acknowledged rephrasing of the question appropriately defines aggravation as any increase in severity.  On these terms, the VA examiner reconfirms the conclusion that the Veteran's sleep apnea has not been aggravated by service-connected disability.  The VA examiner found that the sleep apnea "was not aggravated beyond its natural progression."  The VA examiner cited that that the Veteran "uses his CPAP regularly and it helps with his symptoms," and the VA examiner explained that "[a]fter reviewing the available evidence there is found no support whatsoever for aggravation or increase in severity of the veteran's Obstructive Sleep Apnea."

The Board observes that the November 2017 addendum contains a phrase referring to the sleep apnea as having existed prior to the Veteran's military service, apparently due to the author's use of template language.  However, this misselection of the intended template language (analogous to a typographical error) does not reduce the probative value of the medical opinion in this case.  It is clear that the VA examiner understood the correct facts that "[t]here is no evidence that he had OSA in service" and that the date of the Veteran's sleep apnea diagnosis was "6/21/2010," because the VA examiner expressly discussed this information in the July 2015 VA examination report.  Even if the Board were to read the misselected template statement concerning onset at face value, it is of no consequence in this matter as the timing of the onset of the sleep apnea is not logically essential to the pertinent medical opinion and its rationale.  The only matter for consideration on appeal at this time is whether the Veteran's sleep apnea has been aggravated by service-connected disability, and the VA examiner clearly concludes that there has been no "aggravation or increase in severity of the Veteran's sleep apnea" for which attribution to a service-connected disability could be established.  There is no question of causation or nexus to military service for consideration in this appeal at this time, and the matter of the precise timing of the onset of the sleep apnea is not central to the pertinent determination that the sleep apnea has not been aggravated by service-connected disability.

Upon review of the evidence, the Board finds that the Veteran's obstructive sleep apnea as not been aggravated by his service connected hypertensive left ventricular hypertrophy.  The July 2015 / November 2017 VA examiner's opinion that the Veteran's obstructive sleep apnea is not aggravated by his hypertension is probative evidence, as the opinion reflects familiarity with the Veteran's medical history, pertinent medical literature / principles, and includes adequate rationale.  Because the July 2015 VA medical opinion, as amended by the November 2017 addendum, is prepared by a medical professional, his medical opinion on this matter is competent.  Because the VA examiner's July 2015 / November 2017 medical opinion cites the evidence of record and applicable medical principles to explain his conclusions, it is probative.  Because the VA examiner's November 2017 addendum finds that the medical evidence of record shows no "aggravation or increase in severity of the Veteran's sleep apnea," while directly considering that "any increase in severity" would have met the definition of aggravation, the medical opinion now satisfies the concerns raised by the September 2017 Joint Motion.  Because the July 2015 / November 2017 VA medical opinion is uncontradicted by any competent medical evidence of record, the Board finds that the opinion is persuasive.  The July 2015 / November 2017 VA medical opinion is also consistent with the September 2010 VA examination report to the extent that the earlier examination report noted that the medical literature showed that there was no causal relationship between hypertension and the development of sleep apnea.  Accordingly, the Board finds that the July 2015 / November 2017 VA medical opinion is highly persuasive.

Although the December 2012 letter does state that there are relationships between hypertension and sleep apnea, and notes that there is a higher incidence of hypertension in those who have untreated sleep apnea, it does not provide any opinion as to whether the Veteran's obstructive sleep apnea, in particular, has been aggravated by his service-connected hypertensive left ventricular hypertrophy.  While the letter notes that there is a higher incidence of hypertension in those who have untreated sleep apnea, it does not support the Veteran's claim.  This is because it does not opine that the Veteran's hypertension has aggravated (or is at least as likely as not to have aggravated) his sleep apnea.  As such, to the extent that the Veteran suggests that the December 2012 letter supports his claim on appeal with regard to showing that the sleep apnea has been aggravated by his service-connected hypertensive left ventricular hypertrophy, the Board finds that the December 2012 letter does not support such a finding with any probative value.

There is no other objective medical evidence showing that the Veteran's obstructive sleep apnea has been aggravated by his hypertensive left ventricular hypertrophy.  Specifically, the record is silent on the matter outside of the newly amended July 2015 / November 2017 VA medical opinion.  In that regard, the August 2010 VA sleep study notes do not present a nexus opinion supporting the Veteran's claim.  That medical provider noted that the Veteran had sleep apnea and hypertension, but did not offer any opinion as to a relationship between the two disabilities.  The July 2015 / November 2017 VA examiner noted generally that sleep apnea was caused by specific anatomical factors in the upper airway.  He later concluded that the Veteran's condition was unlikely aggravated beyond its natural progression by his hypertension, and then confirmed this conclusion in an addendum contemplating the important fact that "any increase in severity" may constitute aggravation.  The July 2015 / November 2017 VA examiner found that there has been no increase in severity of sleep apnea to attribute to any service-connected disability in this case.  As such, secondary service connection for obstructive sleep apnea on the basis of alleged aggravation by a service-connected disability is not warranted.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he has experienced.  Additionally, his wife's statements describing his symptoms and condition are competent evidence to the extent that she can describe her lay observations.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise like the etiology of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea has been aggravated by his service connected hypertensive left ventricular hypertrophy.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for sleep apnea as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability) on the basis of aggravation is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


